Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 4/28/2021. Currently claims 1-17 are pending in the application, with claims 1-2, and 6-17 are withdrawn from consideration.

ELECTION / RESTRICTION


Applicant's election of Group II, claims 3-5, without traverse, drawn to a method in the reply filed on 4/28/2021 is acknowledged.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C.103 as being obvious over Bellasalma (US Patent Number 3,703,572), hereafter, referred to as “Bellasalma”, in view of Harley et al. (US Patent Application Publication Number 2011/0253156 A1), hereafter, referred to as “Harley”.

Regarding claim 3, Bellasalma teaches in Figs. 1-2 an article of interest, and in Figs. 3-6 the process of forming a mold for the article, and in Figs. 7-10 the process of forming a finished article by use of a casting process using the mold.
 
Bellasalma teaches in Fig. 1 an article (element 8) that is made by any suitable method known to the art. The pattern may be carved of wood or may be formed of plastic, wax, metal, glass, clay, or synthetic resins or the like (column 3, lines 1-5). Bellasalma also teaches in Figs. 3-6, the process of forming a mold (element 18) by molding a sheet and using the article casting process to form the desired article (element 42) and the separated article (42) is shown in Fig. 10. 

Bellasalma teaches that the article (element 8 with pattern 10) being used is made by any suitable method known to the art to create the mold, but fails to explicitly teach that use of a sculpting process to form a three dimensional eyelash that would be used for forming the mold.  However, Harley teaches in Fig. 9, a sculpting process to create three dimensional eyelashes (equivalent to an article). Harley teaches use of bonding agent that include cyanoacrylate ester to form the article. The bonding agent may also include one or more of Ethyl Cyano Acrylate, Poly Alkyl Methacrylate, Poly-isocyanate, Monomer, and Pigment. The eyelashes produced by Harley using the sculpting process are thin three dimensional articles, and the sculpting process is in general not a suitable volume production process.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to substitute the article of Bellasalma with the article of Harley, because that would allow to mass produce the article of Harley by a casting process by obtaining predictable results and to meet the market demand by a volume capable process in an economic cost effective way (KSR Rationale B, MPEP 2143). Since Bellasalma teaches to use an article that is made in any suitable method known to the art to form the mold, and Harley teaches a sculpting process to form an article, the use of Harley’s article is consistent with the requirement of Bellasalma.  Moreover, the thin mold of Bellasalma allows ready and rapid release of the cast article from 

Regarding claim 4, Harley teaches the use of elastomeric material that may include urethane rubber (equivalent to latex) during the sculpting process (para. [0026]). Additionally Bellasalma teaches that the pattern article may be carved of wood or may be formed of plastic, wax, metal, glass, clay, or synthetic resins or the like (column 3, lines 1-5) that is used to create the mold.

Regarding claim 5, Bellasalma teaches that the thin sheet of synthetic resin of the mold is an elastomer (equivalent to rubber) (claim 4). Additionally Bellasalma also teaches that the backing plate (element 32) composition may be any castable material such as plaster of Paris, a low melting point metallic alloy, clay, polyester resins, silicone rubber, urethane foam, methylmethacrylate resin or the like (column 3, lines 63-71). 


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742